DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The amendment filed December 16, 2020 has been entered.

Election/Restriction
Upon reconsideration the restriction and election requirement set forth in the Office action mailed November 23, 2018 has been withdrawn in part so as to rejoin the elected species of the invention and the species of the invention in which the CAR comprises either an FcRIII hinge or an IgG1 hinge, in which the CAR comprises an epitope mimetope) recognized by palivizumab, cetuximab, or nivolumab, and/or in which the CAR comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 85.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Schlueter on February 11, 2021.

The application has been amended as follows: 

In the claims:

The following set of claims has replaced the prior set of claims:

An isolated Chimeric Antigen Receptor (CAR) comprising:
an extracellular ligand binding domain that binds to C-type lectin-like molecule 1 (CLL1) comprising a heavy chain variable (VH) region and a light chain variable (VL) region wherein: 
(i) the VH region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 131, SEQ ID NO: 132 and SEQ ID NO: 133, and the VL region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 134, SEQ ID NO: 135 and SEQ ID NO: 136; or
(ii) the VH region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 161, SEQ ID NO: 162 and SEQ ID NO: 163, and the VL region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 164, SEQ ID NO: 165 and SEQ ID NO: 166;  
a hinge region comprising an FcRIII hinge having [[an]] the amino acid sequence set forth in SEQ ID NO: 3, a CD8 hinge having [[an]] the amino acid sequence set forth in SEQ ID NO: 4 or an IgG1 hinge having [[an]] the amino acid sequence set forth in SEQ ID NO: 5;
a CD8 transmembrane domain having [[an]] the amino acid sequence set forth in SEQ ID NO: 6; and
a cytoplasmic signaling domain comprising a CD3 zeta signaling domain having [[an]] the amino acid sequence set forth in SEQ ID NO: 9, and a 4-1BB co-stimulatory domain having [[an]] the amino acid sequence set forth in SEQ ID NO: 8.

2. – 10. 	(Cancelled) 

11. 	(Currently Amended) The CAR according to claim 1, further comprising at least one amino acid sequence of an epitope recognized by a therapeutic monoclonal antibody [[the]], wherein the epitope is located:
(i)    between the VH and VL regions of the CAR;
(ii)    at the N-terminus of the VH region of the CAR; or
(iii) between the VL region and the hinge region of the CAR; 
is selected from the group consisting of: SEQ ID NO: 113, SEQ ID NO: 191, SEQ ID NO: 192, SEQ ID NO: 193, SEQ ID NO: 194, SEQ ID NO: 195, 

12-23. 	(Cancelled)

24.	(Currently Amended) The CAR of claim 1, wherein:
the VH region comprises [[an]] the amino acid sequence set forth in SEQ ID NO: 15, and wherein the VL region comprises [[an]] the amino acid sequence set forth in SEQ ID NO: 16; or 
the VH region comprises [[an]] the amino acid sequence set forth in SEQ ID NO: 25, and wherein the VL region comprises [[an]] the amino acid sequence set forth in SEQ ID NO: 26.

25. – 40. 	(Cancelled)

41.	(Currently Amended) The CAR according to claim 11, wherein the amino acid sequence of the epitope is the amino acid sequence set forth in SEQ ID NO: 113.

42. – 44. 	(Cancelled)

45. 	(Previously Presented) An isolated polynucleotide encoding a CAR according to claim 1.

46. 	(Cancelled) 

47. 	(Previously Presented) An isolated, engineered lymphoid immune cell expressing the CAR according to claim 1, wherein the CAR is cell surface membrane expressed.



51.	(Currently Amended) A method of treating cancer in a human patient having cancer, the method comprising:
administering to the patient an isolated, engineered cytotoxic T cell comprising the CAR according to claim 1,
wherein the cancer comprises cells expressing C-type lectin like molecule 1 (CLL1), 
	thereby treating the cancer in the patient.

52. 	(Cancelled) 

53. 	(Previously Presented) The method of treating according to claim 51, wherein the cancer is a hematological cancer. 

54. – 66. 	(Cancelled)

67. 	(Previously Presented) A kit comprising the isolated, engineered lymphoid immune cell expressing the CAR according to claim 77, and a therapeutic monoclonal antibody selected from the group consisting of rituximab, palivizumab, cetuximab, and nivolumab.

68-71.		(Cancelled)

72.	(Currently Amended) The CAR according to claim 1, wherein said CAR comprises [[an]] the amino acid sequence set forth in SEQ ID NO: 55; or [[an]] the amino acid sequence set forth in SEQ ID NO: 85.

73. 	(Cancelled) 

74.	(Previously Presented) A composition comprising the isolated, engineered lymphoid immune cell according to claim 47.

CAR comprises the amino acid sequence(s) of one, two, three, or four of said epitopes.

76. 	(Previously Presented) The CAR according to claim 75, wherein the extracellular binding domain comprises one of the following sequences:
V1-L1-V2-(L)x-Epitope1-(L)x-;
V1-L1-V2-(L)x-Epitope1-(L)x-Epitope2-(L)x-;
V1-L1-V2-(L)x-Epitope1-(L)x-Epitope2-(L)x-Epitope3-(L)x-;
(L)x-Epitope1-(L)x-V1-L1-V2-;
(L)x-Epitope1-(L)x-Epitope2-(L)x-V1-L1-V2-;
Epitope1-(L)x-Epitope2-(L)x-Epitope3-(L)x-V1-L1-V2-;
(L)x-Epitope1-(L)x-V1-L1-V2-(L)x-Epitope2-(L)x;
(L)x-Epitope1-(L)x-V1-L1-V2-(L)x-Epitope2-(L)x-Epitope3-(L)x-;
(L)x-Epitope1-(L)x-V1-L1-V2-(L)x-Epitope2-(L)x-Epitope3-(L)x-Epitope4-(L)x-;
(L)x-Epitope1-(L)x-Epitope2-(L)x-V1-L1-V2-(L)x-Epitope3-(L)x-;
(L)x-Epitope1-(L)x-Epitope2-(L)x-V1-L1-V2-(L)x-Epitope3-(L)x-Epitope4-(L)x-;
V1-(L)x-Epitope1-(L)x-V2;
V1-(L)x-Epitope1-(L)x-V2-(L)x-Epitope2-(L)x;
V1-(L)x-Epitope1-(L)x-V2-(L)x-Epitope2-(L)x-Epitope3-(L)x;
V1-(L)x-Epitope1-(L)x-V2-(L)x-Epitope2-(L)x-Epitope3-(L)x-Epitope4-(L)x;
(L)x-Epitope1-(L)x-V1-(L)x-Epitope2-(L)x-V2; and
(L)x-Epitope1-(L)x-V1-(L)x-Epitope2-(L)x-V2-(L)x-Epitope3-(L)x;
wherein,
V1 is VL and V2 is VH or V1 is VH and V2 is VL;
L1 is a linker suitable to link the VH chain to the VL chain;
L is a linker comprising glycine and serine residues, and each occurrence of L in the extracellular binding domain can be identical or different to other occurrences of L in the same extracellular binding domain; and
x is 0 or 1 and each occurrence of x is selected independently from the others; and


77.	(Previously Presented) An isolated, engineered lymphoid immune cell expressing the CAR according to claim 11, wherein the CAR is cell surface membrane expressed.

78.	(Currently Amended) A method of treating cancer in a human patient having cancer, the method comprising:
administering to the patient an isolated, engineered cytotoxic T cell comprising the CAR according to claim 11,
wherein the cancer comprises cells expressing C-type lectin like molecule 1 (CLL1), 
	thereby treating the cancer in the patient.

79.	(Previously Presented) A composition comprising the isolated, engineered lymphoid immune cell expressing the CAR according to claim 77.

80.	(Previously Presented) The method of claim 51, wherein the cancer is acute myelogenous leukemia (AML).

81.	(Previously Presented) The method of claim 78, wherein the cancer is acute myelogenous leukemia (AML).

82.	(Previously Presented) The isolated, engineered lymphoid immune cell of claim 47, wherein the cell comprises an inactivating mutation in at least one gene encoding a T-Cell Receptor (TCR). 



84.	(Currently Amended) The isolated, engineered lymphoid immune cell of claim 47, wherein the cell comprises an inactivating mutation in a receptor of an immunosuppressive agent or a drug target to confer resistance to the immunosuppressive agent or drug.

85.	(Previously Presented) The isolated, engineered lymphoid immune cell of claim 77, wherein the cell comprises an inactivating mutation in at least one gene encoding a T-Cell Receptor (TCR). 

86.	(Previously Presented) The isolated, engineered lymphoid immune cell of claim 77, wherein the cell comprises an inactivating mutation in a gene encoding a β2 microglobulin (β2m) or a gene encoding a human leukocyte antigen (HLA).

87.	(Currently Amended) The isolated, engineered lymphoid immune cell of claim 77, wherein the cell comprises an inactivating mutation in a receptor of an immunosuppressive agent or a drug target to confer resistance to the immunosuppressive agent or drug.

	Claims 11, 24, 41, 45, 47, 51, 53, 72, 74-87, and 67 have been renumbered as claims 2-24, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 


The prior art does not teach or fairly suggest a CAR comprising an extracellular ligand binding domain that binds to C-type lectin-like molecule 1 (CLL1) comprising a heavy chain variable (VH) region and a light chain variable (VL) region wherein: 
(i) the VH region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 131, SEQ ID NO: 132 and SEQ ID NO: 133, and the VL region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 134, SEQ ID NO: 135 and SEQ ID NO: 136; or
(ii) the VH region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 161, SEQ ID NO: 162 and SEQ ID NO: 163, and the VL region comprises CDRs having the amino acid sequences set forth in SEQ ID NO: 164, SEQ ID NO: 165 and SEQ ID NO: 166;  
a hinge region comprising an FcRIII hinge having the amino acid sequence set forth in SEQ ID NO: 3, a CD8 hinge having the amino acid sequence set forth in SEQ ID NO: 4 or an IgG1 hinge having the amino acid sequence set forth in SEQ ID NO: 5;
a CD8 transmembrane domain having the amino acid sequence set forth in SEQ ID NO: 6; and
a cytoplasmic signaling domain comprising a CD3 signaling domain having the amino acid sequence set forth in SEQ ID NO: 9, and a 4-1BB co-stimulatory domain having the amino acid sequence set forth in SEQ ID NO: 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 11, 24, 41, 45, 47, 51, 53, 67, 72, and 74-87 have been allowed.

Claims 11, 24, 41, 45, 47, 51, 53, 72, 74-87, and 67 have been renumbered as claims 2-24, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
February 13, 2021